OPINION — AG — QUESTION(1) IS A BOAT AND/OR MOTOR ASSESSABLE AS TANGIBLE PERSONAL PROPERTY AND SUBJECT TO AD VALOREM TAXES? — YES QUESTION(2): IF THE ANSWER IS "YES" IS THIS IN ADDITION TO THE LICENSE FEES UNDER 63 Ohio St. 1961 804 [63-804]? — YES  QUESTION(3): IS THE ATTORNEY GENERAL STILL OF THE OPINION THAT THE 1961 AMENDMENT TO 63 Ohio St. 1961 804 [63-804] IS UNCONSTITUTIONAL? — THE PROVISIONS WHICH WAS ADDED BY THE 1961 LEGISLATURE TO 63 Ohio St. 1961 804 [63-804](A) IS NOT VAGUE, INDEFINITE AND UNCERTAIN, BUT SAME IS A VALID LAW; THAT THE DEPARTMENT, WHICH ADMINISTERS SAID BOAT AND/OR MOTOR LICENSING LAWS, SHOULD HENCEFORTH CONSIDER SAID PROVISION AS BEING VALID AND SHOULD ADMINISTER SAME IN ALL SITUATIONS WHEREIN IT IS APPLICABLE. FURTHERMORE, THE OPINION DATED JANUARY 26, 1962, WHICH WAS DIRECTED TO THE PLANNING AND RESOURCES BOARD, IS HEREBY OVERRULED AND SAME IS WITHDRAWN. CITE:  63 Ohio St. 1961 15.1 [63-15.1], 63 Ohio St. 1961 15.6 [63-15.6], 63 Ohio St. 1961 801 [63-801] (LEE COOK)